Citation Nr: 0712722	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic Barrett's 
esophagus claimed as the result of asbestos exposure.  

2.  Entitlement to service connection for chronic 
nasopharyngeal cancer claimed as the result of asbestos 
exposure.  

3.  Entitlement to service connection for chronic 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1958 to February 
1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for chronic left wrist injury residuals to include 
arthritis, chronic bilateral heel spurs, chronic lumbosacral 
spine degenerative disc disease, chronic bilateral hearing 
loss disability, chronic skin cancer, chronic Barrett's 
esophagitis, chronic nasopharyngeal cancer claimed as the 
result of asbestos exposure, and chronic hypertension.  In 
July 2004, the RO, in pertinent part, granted service 
connection for both chronic bilateral hearing loss disability 
and chronic facial basal cell carcinoma residuals and 
assigned noncompensable evaluations for those disabilities.  
In July 2005, the veteran was afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In September 2005, the 
Board remanded the veteran's appeal to the RO for additional 
action.  

In October 2006, the RO, in pertinent part, granted service 
connection for lumbar spine degenerative disc disease and 
strain; assigned a 20 percent evaluation for that disability; 
granted service connection for right heel spurs, left heel 
spurs, and left wrist fracture residuals including arthritis; 
and assigned 10 percent evaluations for those disabilities.  
In January 2007, the veteran was informed that the Veterans 
Law Judge who had conducted his July 2005 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  In January 2007, the veteran informed the Board that 
he did not want an additional hearing before a Veterans Law 
Judge.  



FINDINGS OF FACT

1.  Chronic Barrett's esophagus was not manifested during or 
for many years after active service.  The veteran's chronic 
Barrett's esophagus has not been objectively shown to have 
originated during active service.  

2.  Chronic nasopharyngeal cancer was not manifested during 
or for many years after active service.  The veteran's 
chronic nasopharyngeal cancer residuals have not been 
objectively shown to have originated during active service.  

3.  Chronic hypertension was not manifested during or for 
many years after active service.  The veteran's chronic 
hypertension has not been objectively shown to have 
originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic Barrett's esophagus claimed as the result of 
asbestos exposure was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2006).  

2.  Chronic nasopharyngeal cancer claimed as the result of 
asbestos exposure was not incurred in or aggravated by active 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2006).  

3.  Chronic hypertension was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
August 2002, June 2003, October 2005, February 2006, and 
October 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and an 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The August 2002 VCAA notice was issued to 
the veteran prior to October 2002 rating decision from which 
the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded VA examinations for compensation 
purposes.  The examination reports are of record.  The 
veteran was afforded a hearing before a Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Where a 
veteran served continuously for ninety days or more during 
peacetime service after December 31, 1946, and a malignant 
tumor and/or cardiovascular-renal disease including 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

A.  Chronic Barrett's Esophagus

The veteran's service medical records make no reference to 
chronic Barrett's esophagus.  A March 1999 VA treatment 
record states that the veteran had been diagnosed with 
Barrett's esophagus in approximately 1994.  

In his August 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526) and an attachment thereto, the 
veteran advanced that he sustained Barrett's esophagus as the 
result of his exposure to asbestos while aboard a naval 
vessel.  

An April 2003 VA computerized tomography study of the thorax 
noted that the veteran had "a history of asbestosis (sic) 
exposure."  Impressions of a "few pulmonary nodules with 
pleural thickening at the right upper lobe" and "no 
evidence of lung mass" were advanced.   

At a September 2003 VA examination for compensation purposes, 
the veteran was noted to have been diagnosed with Barrett's 
esophagus in approximately 1997.  An assessment of 
"Barrett's esophagus with gastroesophageal reflux disease" 
was advanced.  The examiner commented that:

It is of the examiner's opinion that the 
patient's history of nasopharyngeal 
cancer as well as Barrett's esophagus is 
not due to exposure of asbestos in the 
service.  Extensive review of literature 
shows no correlation between asbestos 
exposure and nasopharyngeal cancer or 
Barrett's esophagus.  

In an October 2004 written statement, the veteran advanced 
that he had been informed that "Barrettes esphagitis" was 
"consistant (sic) with asbestos it starts in the nose and 
then travels to the throat then over a period of time on down 
to the lower areas."  

At the July 2005 hearing before a Veterans Law Judge sitting 
at the RO, the veteran testified that: he had served as an 
engineman aboard the U.S.S. Lansing and the U.S.S. Kidd; was 
extensively exposed to asbestos during the course of his 
military duties; and his esophagus had been "completely ate 
away."  The accredited representative advanced that the 
veteran had been diagnosed with asbestosis by the VA.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Chronic Barrett's esophagus was first clinically 
manifested in 1994, some 32 years after service separation.  
No competent medical professional has attributed the 
veteran's chronic Barrett's esophagus to active service and 
his apparent inservice asbestos exposure.  The VA examiner at 
the September 2003 VA examination for compensation purposes 
stated that the veteran's Barrett's esophagus could not be 
attributed to asbestos exposure given that an "extensive 
review of literature shows no correlation between asbestos 
exposure" and Barrett's esophagus.  

The veteran asserts that he was exposed to asbestos while 
aboard several naval ships which precipitated his chronic 
Barrett's esophagus.  The veteran's claim is supported solely 
by his accredited representative's written statements and his 
own testimony and written statements.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absent of any competent evidence 
that chronic Barrett's esophagus originated in active 
service, the Board finds that service connection is not 
warranted for the claimed disorder.  

B.  Chronic Nasopharyngeal Cancer

The veteran's service medical records do not refer to 
nasopharyngeal cancer.  A May 1983 treatment record from 
Jesus E. Medina, M.D., notes that the veteran had been found 
to exhibit a left upper neck mass in approximately 1981.  
Biopsy identified the mass as squamous cell carcinoma. "No 
primary could be found."  The veteran was reported to have 
subsequently undergone multiple examinations and biopsies of 
the oropharynx and the nasopharynx which revealed no tumors.  
A jugulodigastric region squamous cell carcinoma was 
ultimately found.  An impression of "a squamous cell 
carcinoma metastatic currently to both sides of the neck with 
an unknown primary" was advanced.  
 
A March 1999 VA treatment record states that the veteran was 
diagnosed with "cancer of the nasopharynx suspected with the 
lymph node involvement in 1980."  He subsequently underwent 
neck surgery and radiation treatment.   

In his August 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526) and the attachment thereto, the 
veteran advanced that he sustained cancer of the throat as 
the result of his exposure to asbestos while aboard a naval 
vessel.  In his April 2003 substantive appeal, the veteran 
advanced that he had throat cancer.  He believed that VA 
clinical documentation conveyed that his "desease (sic) is 
from exposure from asbestos" while serving aboard naval 
vessels.  

At the September 2003 VA examination for compensation 
purposes, the veteran was noted to have undergone a radical 
left neck dissection in 1981 for squamous cell carcinoma and 
a similar right neck surgery in 1983 for a reoccurrence in 
that area.  An impression of "status post nasopharyngeal 
carcinoma" was advanced.  The examiner opined that "the 
patient's history of nasopharyngeal cancer ... is not due to 
exposure of asbestos in service."  A review of literature 
revealed "no correlation between asbestos exposure and 
nasopharyngeal cancer."  

At the July 2005 hearing before a Veterans Law Judge sitting 
at the RO, the veteran testified that he had developed 
nasopharyngeal cancer as the result of his inservice asbestos 
exposure.  He stated that while all of his physicians agreed 
that his cancer was caused by his asbestos exposure, "nobody 
writes it up."  

Nasopharyngeal cancer was initially diagnosed in 1980, some 
18 years after service separation.  No competent medical 
professional has determined that the veteran's nasopharyngeal 
cancer was initially manifested in or otherwise originated 
during active service.  Indeed, the VA examiner at the 
September 2003 VA examination for compensation purposes 
stated that the veteran's nasopharyngeal cancer could not be 
attributed to asbestos exposure given that an "extensive 
review of literature shows no correlation between asbestos 
exposure" and nasopharyngeal cancer.  

The veteran and his accredited representative assert that the 
veteran's nasopharyngeal cancer was caused by his inservice 
asbestos exposure.  The veteran's claim is supported solely 
by his accredited representative's written statements and his 
own testimony and written statements.  Such evidence is 
insufficient to establish either an etiological relationship 
between the claimed disorder and the veteran's active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
In the absent of any competent evidence that chronic 
nasopharyngeal cancer originated in or proximate to active 
service, the Board finds that service connection is not 
warranted for the claimed disorder.  

C.  Chronic Hypertension 

The veteran's service medical records make no reference to 
chronic hypertension.  A March 1999 VA treatment record 
states that the veteran had a 10 year history of 
hypertension.  

In his August 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526) and the attachment thereto, the 
veteran advanced that he experienced significant stress while 
serving aboard the U.S.S. Lansing associated with a severe 
storm which had threatened to sink the ship.  He believed 
that such stress precipitated his chronic hypertension.  

In his April 2003 substantive appeal, the veteran advanced 
that he "had more than the normal share of stress related 
incidents while serving aboard ship."  He believed that his 
chronic hypertension was "started" by an incident in which 
he fell 10 feet between decks; injured his back; and broke 
his arm.  

At the July 2005 hearing before a Veterans Law Judge sitting 
at the RO, the veteran stated that he had experienced 
significant stress while aboard the U.S.S. Lansing and the 
U.S.S. Kidd.  

A review of the clinical record indicates that the veteran's 
chronic hypertension was initially manifested in 
approximately 1983, some 21 years after service separation.  
No competent medical professional has attributed the onset of 
the veteran's chronic hypertension to active service.  

The veteran and his accredited representative assert that the 
veteran developed chronic hypertension as the result of his 
stressful experiences aboard several naval vessels.  The 
veteran's contentions are supported solely by his accredited 
representative's written statements and his own testimony and 
written statements.  Such evidence is insufficient to 
establish an etiological relationship between the claimed 
disorder and the veteran's active service.  Espiritu v. 
Derwinski, 2 Vet. 


App. 492, 494 (1992).  Therefore, the Board concludes that 
service connection for chronic hypertension is not warranted.  


ORDER

Service connection for chronic Barrett's esophagus claimed as 
the result of asbestos exposure is denied.  

Service connection for chronic nasopharyngeal cancer claimed 
as the result of asbestos exposure is denied.  

Service connection for chronic hypertension is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


